Citation Nr: 1430097	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.
 
2.  Entitlement to an evaluation in excess of 10 percent from June 23, 1997, to March 7, 2011, and in excess of 20 percent thereafter for spondylosis, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2005 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When the case was most recently before the Board in October 2013, it was remanded for further development.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.

In its Written Brief Presentation, the Veteran's representative raised the issues of whether new and material evidence has been submitted to reopen the Veteran's claims seeking entitlement to service connection for hypertension, a heart disability, and gastroesophageal reflux disease.  None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

In November 2013, the Board remanded this case for further development, to include obtaining outstanding VA treatment records dated since 1997 and adjudication of a claim of service connection of obesity.  It does not appear that the claim of service connection for obesity has been adjudicated.  Additionally,     although records dated from 2004 forward were associated with the record, records dated prior to 2004 were not requested.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives. 

Furthermore, the Veteran should be provided notice of the "old" rating criteria for rating disabilities of the low back.  The claim was filed in 1997, prior to the amendment of the rating criteria for evaluating general diseases and injuries of the spine.  Although it appears the originating agency considered the claim under the "old" and "new" rating criteria, the originating agency has not provided the Veteran notice of the "old" rating criteria.  The Board finds that there is potential prejudice to the Veteran if he does not receive notice of those criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake any indicated development and then adjudicate the claim of entitlement to service connection for obesity, including as secondary to the Veteran's service-connected mental disorder associated with concussion and headaches.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  Provide the Veteran with notice of the former criteria for rating disabilities of the low back.

3.  Undertake appropriate development to obtain all outstanding medical records pertinent to the issues on appeal, to include VA records associated with treatment at the VA Medical Center in Dublin, Georgia, from June 1996 to the present.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

